Exhibit 10.1
Tenax Therapeutics, Inc.
2016 Stock Incentive Plan
 
(As adopted on April 21, 2016 and approved by stockholders on June 16, 2016)
 
Article 1.                       Establishment, Purpose, and Duration
 
1.1           Establishment. Tenax Therapeutics, Inc. (the “Company”) hereby
establishes an incentive compensation plan to be known as the Tenax
Therapeutics, Inc. 2016 Stock Incentive Plan (the “Plan”), as set forth in this
document. The Plan permits the grant of Nonqualified Stock Options, Incentive
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Shares, Performance Units, Cash-Based Awards, and Other
Stock-Based Awards. The Plan shall become effective on the date that it is
approved by the Company’s shareholders (the “Effective Date”) and remain in
effect as provided in Section 1.3 hereof.
 
1.2           Purpose of the Plan. The purpose of the Plan is to advance the
interests of the Company and its shareholders through Awards that give
Employees, Directors and Third Party Service Providers a personal stake in the
Company’s growth, development and financial success. Awards under the Plan will
motivate Employees, Directors and Third Party Service Providers to devote their
best efforts to the business of the Company. They will also help the Company
attract and retain the services of Employees, Directors and Third Party Service
Providers who are in a position to make significant contributions to the
Company’s future success and align them with shareholder interests.
 
1.3           Duration of the Plan. Unless sooner terminated as provided herein,
the Plan shall terminate ten (10) years from the Effective Date. After the
Plan’s termination, no new Awards may be granted, but Awards previously granted
shall remain outstanding in accordance with their applicable terms and
conditions, including the terms and conditions of the Plan. Notwithstanding the
foregoing, no Incentive Stock Options may be granted more than ten (10) years
after the earlier of: (a) the date the Plan is adopted by the Board, or (b) the
Effective Date.
 
Article 2.                       Definitions
 
Whenever used in this Plan, the following terms shall have the meanings set
forth below, and when the meaning is intended, the initial letter of the word
shall be capitalized:
 
2.1 “Affiliate” shall mean any corporation or other entity (including, but not
limited to, a partnership or a limited liability company) that is affiliated
with the Company through stock or equity ownership or otherwise, and is
designated as an Affiliate for purposes of this Plan by the Committee.
2.2 “Annual Award Limit” or “Annual Award Limits” have the meaning set forth in
Section 4.3.
 

 
2.3 “Award” means, individually or collectively, a grant under this Plan of
Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Performance Shares, Performance Units,
Cash-Based Awards, or Other Stock-Based Awards, in each case subject to the
terms of this Plan.
2.4 “Award Agreement” means either: (a) a written agreement entered into by the
Company and a Participant setting forth the terms and provisions applicable to
an Award granted under this Plan, or (b) a written or electronic statement
issued by the Company to a Participant describing the terms and provisions of
such Award, including any amendment or modification thereof. The Committee may
provide for the use of electronic, Internet, or other nonpaper Award Agreements,
and the use of electronic, Internet, or other nonpaper means for the acceptance
thereof and actions thereunder by a Participant.
2.5 “Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed
to such terms in Rule 13d-3 promulgated under the Exchange Act.
2.6 “Board” or “Board of Directors” means the Board of Directors of the Company.
2.7 “Cash-Based Award” means an Award, denominated in cash, granted to a
Participant as described in Article 10.
2.8 “Cause” shall have the meaning ascribed thereto in any employment agreement
between the Company or any of its subsidiaries and the Participant, or, if there
is no employment agreement or if any such employment agreement does not contain
a definition of “cause”, then Cause shall mean a finding by the Committee that
the Participant has (i) been charged with a felony or a crime involving moral
turpitude, (ii) committed an act of fraud or embezzlement against the Company or
its subsidiaries, (iii) materially violated any policy of the Company or its
subsidiaries, (iv) failed, refused or neglected to substantially perform their
duties (other than by reason of a physical or mental impairment) or to implement
the directives of the Company, or (v) willfully engaged in conduct that is
materially injurious to the Company, monetarily or otherwise.
2.9 “Change in Control” for purposes of this Plan means the happening of any of
the following:
 
(i)
When any “person” as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, a Subsidiary or a Company benefit plan,
including any trustee of such plan acting as a trustee) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing fifty percent (50%) or
more of the combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors;
(ii)
A merger or consolidation of the Company with any other corporation, other than
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least fifty percent (50%) of the total voting power
represented by the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation, or the shareholders
of the Company approve an agreement for the sale or disposition by the Company
of all or substantially all the Company’s assets; or
 
2

 
(iii)
A change in the composition of the Board of Directors of the Company occurring
within a two-year period, as a result of which fewer than a majority of the
directors are Incumbent Directors. “Incumbent Directors” for such purposes shall
mean non-executive Directors who either (A) are Directors of the Company as of
the date the Plan is approved by shareholders, or (B) are elected, or nominated
for election to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but shall
not include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of Directors to the
Company).
Notwithstanding the foregoing, an Award that is subject to Code Section 409A
will not be paid or settled upon a Change in Control unless the Change in
Control constitutes a “change in control event” under Code Section 409A and
Treasury Regulation Section 1.409A-3(i)(5).
2.10 “Change in Control Price” means the price per Share paid in conjunction
with any transaction resulting in a Change in Control (as determined in good
faith by the Committee if any part of the offered price is payable other than in
cash) or, in the case of a Change in Control occurring solely by reason of
events not related to a transfer of Shares, the highest Fair Market Value of a
Share on any of the thirty (30) consecutive trading days ending on the last
trading day before the Change in Control occurs.
2.11 “Code” means the U.S. Internal Revenue Code of 1986, as amended from time
to time. For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.
2.12 “Committee” means the Compensation Committee of the Board or a subcommittee
thereof, or any other committee designated by the Board to administer this Plan.
The members of the Committee shall be appointed from time to time by and shall
serve at the discretion of the Board. If the Committee does not exist or cannot
function for any reason, the Board may take any action under the Plan that would
otherwise be the responsibility of the Committee in which case references to the
“Committee” shall be deemed references to the Board.
2.13 “Company” means Tenax Therapeutics, Inc., a Delaware corporation, and any
successor thereto as provided in Article 19 herein.
2.14 “Covered Employee” means any Employee who is or may become a “Covered
Employee,” as defined in Code Section 162(m), and who is designated, either as
an individual Employee or class of Employees, by the Committee within the
shorter of: (a) ninety (90) days after the beginning of the Performance Period,
or (b) twenty-five percent (25%) of the Performance Period having elapsed, as a
“Covered Employee” under this Plan for such applicable Performance Period.
 
3

 
2.15 “Director” means any individual who is a member of the Board of Directors
of the Company.
2.16 “Effective Date” has the meaning set forth in Section 1.1.
2.17 “Employee” means any individual who is providing, or has agreed to provide,
services to the Company, an Affiliate or a Subsidiary, as an employee. An
Employee shall not include any individual during any period he or she is
classified or treated by the Company, Affiliate or Subsidiary as an independent
contractor, a consultant, or any employee of an employment, consulting, or
temporary agency or any other entity other than the Company, Affiliate or
Subsidiary, without regard to whether such individual is subsequently determined
to have been, or is subsequently retroactively reclassified as a common-law
employee of the Company, Affiliate or Subsidiary during such period.
2.18 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, or any successor act thereto.
2.19 “Fair Market Value” or “FMV” means the closing price of a Share reported on
an established stock exchange on the applicable date, the preceding trading day,
the next succeeding trading day, or an average of trading days, as determined by
the Committee in its discretion. In the event Shares are not publicly traded at
the time a determination of their value is required to be made hereunder, the
determination of their Fair Market Value shall be made in good faith by the
Committee, taking into account such factors as the Committee deems appropriate.
2.20 “Full-Value Award” means an Award other than in the form of an ISO, NQSO,
or SAR, and which is settled by the issuance of Shares.
2.21 “Grant Price” means the price established at the time of grant of an SAR
pursuant to Article 7, used to determine whether there is any payment due upon
exercise of the SAR.
2.22 “Incentive Stock Option” or “ISO” means an Option to purchase Shares
granted under Article 6 to an Employee and that is designated as an
Incentive Stock Option and that is intended to meet the requirements of Code
Section 422 or any successor provision.
2.23 “Insider” shall mean an individual who is, on the relevant date, an officer
or Director of the Company, or a more than ten percent (10%) Beneficial Owner of
any class of the Company’s equity securities that is registered pursuant to
Section 12 of the Exchange Act, as determined by the Board or Committee in
accordance with Section 16 of the Exchange Act.
2.24 “Nonemployee Director” means a Director who is not an Employee.
2.25 “Nonemployee Director Award” means any NQSO, SAR, or Full-Value Award
granted, whether singly, in combination, or in tandem, to a Participant who is a
Nonemployee Director pursuant to such applicable terms, conditions, and
limitations as the Board or Committee may establish in accordance with this
Plan.
 
4

 
2.26 “Nonqualified Stock Option” or “NQSO” means an Option that is not intended
to meet the requirements of Code Section 422, or that otherwise does not meet
such requirements.
2.27 “Option” means an Incentive Stock Option or a Nonqualified Stock Option, as
described in Article 6.
2.28 “Option Price” means the price at which a Share may be purchased by a
Participant pursuant to an Option.
2.29 “Other Stock-Based Award” means an equity-based or equity-related Award not
otherwise described by the terms of this Plan, granted pursuant to Article 10.
2.30 “Participant” means any eligible individual as set forth in Article 5 to
whom an Award is granted.
2.31 “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for certain
performance-based compensation paid to Covered Employees. Notwithstanding the
foregoing, nothing in this Plan shall be construed to mean that an Award which
does not satisfy the requirements for performance-based compensation under Code
Section 162(m) does not constitute performance-based compensation for other
purposes, including Code Section 409A.
2.32 “Performance Measures” means measures as described in Article 12 on which
the performance goals are based and which are approved by the Company’s
shareholders pursuant to this Plan in order to qualify Awards as
Performance-Based Compensation.
2.33 “Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to an Award.
2.34 “Performance Share” means an Award under Article 9 herein and subject to
the terms of this Plan, denominated in Shares, the value of which at the time it
is payable is determined as a function of the extent to which corresponding
performance criteria or Performance Measure(s), as applicable, have been
achieved.
2.35 “Performance Unit” means an Award under Article 9 herein and subject to the
terms of this Plan, denominated in units, the value of which at the time it is
payable is determined as a function of the extent to which corresponding
performance criteria or Performance Measure(s), as applicable, have been
achieved.
2.36 “Period of Restriction” means the period when Restricted Stock or
Restricted Stock Units are subject to a substantial risk of forfeiture (based on
the passage of time, the achievement of performance goals, or the occurrence of
other events as determined by the Committee, in its discretion), as provided in
Article 8.
 
5

 
2.37 “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act and used in Sections 13(d) and 14(d) thereof, including a
“group” as defined in Section 13(d) thereof.
2.38 “Plan” means this Tenax Therapeutics, Inc. 2016 Stock Incentive Plan.
2.39 “Plan Year” means the calendar year.
2.40 “Restricted Stock” means an Award of Shares granted to a Participant
pursuant to Article 8.
2.41 “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Article 8, except no Shares are actually awarded to the Participant on the date
of grant.
2.42 “Share” means a share of common stock of the Company, par value $0.0001 per
share.
2.43 “Stock Appreciation Right” or “SAR” means an Award, designated as an SAR,
pursuant to the terms of Article 7 herein.
2.44 “Subsidiary” means any corporation or other entity, whether domestic or
foreign, in which the Company has or obtains, directly or indirectly, a
proprietary interest of more than fifty percent (50%) by reason of stock
ownership or otherwise.
2.45  “Termination” or “Terminate” means: (a) if a Participant is an Employee,
cessation of the employee-employer relationship between a Participant and the
Company and all Affiliates and Subsidiaries for any reason; (b) if a Participant
is a Nonemployee Director, termination of the Nonemployee Director’s service on
the Board for any reason; and (c) if a Participant is a Third Party Service
Provider, termination of the Third Party Service Provider’s service relationship
with the Company and all Affiliates and Subsidiaries for any reason.
Notwithstanding the foregoing, with respect to any Award subject to Code
Section 409A, any such cessation or termination also must constitute a
“separation from service” as defined under Treasury Regulation Section
1.409A-1(h).
2.46 “Third Party Service Provider” means any consultant, agent, advisor, or
independent contractor who renders services to the Company, a Subsidiary, or an
Affiliate that (a) are not in connection with the offer or sale of the Company’s
securities in a capital market raising transaction, and (b) do not directly or
indirectly promote or maintain a market for the Company’s securities.
 
Article 3.                       Administration
 
3.1           General. The Committee shall be responsible for administering the
Plan, subject to this Article 3 and the other provisions of this Plan. The
Committee may employ attorneys, consultants, accountants, agents, and other
advisors, any of whom may be an Employee, and the Committee, the Company, and
its officers and Directors shall be entitled to rely upon the advice, opinions,
or valuations of any such advisors. All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Participants, the Company, and all other interested individuals.
 
6

 
3.2           Authority of the Committee. Subject to any express provisions set
forth in the Plan, the Committee shall have full and exclusive discretionary
power to (i) designate Employees, Directors and Third Party Service Providers to
be recipients of Awards; (ii) determine the type and size of Awards; (iii)
determine the terms and conditions of Awards; (iv) certify satisfaction of
performance goals for purposes of satisfying the requirements of Code Section
162(m), if applicable; (v) construe and interpret the terms and the intent of
the Plan and any Award Agreement or other instrument entered into under the
Plan; (vi) establish, amend, or waive rules and regulations for the Plan’s
administration; (vii) subject to the provisions of Section 4.4., authorize
conversion or substitution under the Plan of any or all outstanding option or
other awards held by service providers of an entity acquired by the Company on
terms determined by the Committee (without regard to limitations set forth in
Section 6.3 and 7.5); (viii) subject to the provisions of Articles 15 and 17,
amend the terms and conditions of any outstanding Award; (ix) grant Awards as an
alternative to, or as the form of payment for, grants or rights earned or due
under compensation plans or similar arrangements of the Company; and (x) make
any other determination and take any other action that it deems necessary or
desirable for the administration of the Plan.
3.3           Delegation. To the extent permitted by law and any applicable
rules of a stock exchange, the Committee may, by resolution, authorize one or
more officers of the Company to do one or both of the following on the same
basis as can the Committee: (a) designate Employees and Third Party Service
Providers to be recipients of Awards; and (b) determine the type and size of any
such Awards; provided, however: (i) the authority to make Awards to any
Nonemployee Director or to any Employee who is considered an Insider may not be
delegated; (ii) the resolution providing such authorization shall set forth the
total number of Shares and Awards such officer(s) may grant to any one
Participant and in the aggregate; and (iii) the officer(s) shall report
periodically to the Committee regarding the nature and scope of the Awards
granted pursuant to the authority delegated.
 
Article 4.                       Shares Subject to This Plan and Maximum Awards
 
4.1           Number of Shares Available for Awards. Subject to adjustment as
provided in Section 4.4 herein, the maximum number of Shares currently available
for issuance under this Plan (the “Share Authorization”) shall be three million
(3,000,000) Shares. All such Shares shall be available for issuance in the form
of any of the Awards authorized under the Plan, including, but not limited to,
Full Value Awards or ISOs, as determined by the Committee in its discretion. An
individual Nonemployee Director shall not be granted Awards in any Plan Year
that would result in the Company recognizing an aggregate compensation expense
for such Awards in excess of five hundred thousand dollars ($500,000). 
4.2           Share Usage. Shares covered by an Award shall be reserved for that
award while the reward remains outstanding but shall only be counted as used to
the extent they are actually issued; provided, however, that the full number of
Stock Appreciation Rights granted that are to be settled by the issuance of
Shares shall be counted against the number of Shares available for award under
the Plan, regardless of the number of Shares actually issued upon settlement of
such Stock Appreciation Rights. Further, any Shares withheld to satisfy tax
withholding obligations on Awards issued under the Plan and Shares tendered to
pay the exercise price of Awards under the Plan will not be eligible to be
returned as available Shares under the Plan. Any Shares related to Awards which
terminate by expiration, forfeiture, cancellation, or otherwise without the
issuance of such Shares, are settled in cash in lieu of Shares, or are exchanged
with the Committee’s permission, prior to the issuance of Shares, for Awards not
involving Shares, shall be available again for grant under this Plan.
 
7

 
4.3           Annual Award Limits. Unless and until the Committee determines
that an Award to a Covered Employee shall not be designed to qualify as
Performance-Based Compensation, the following limits (each an “Annual Award
Limit” and, collectively, “Annual Award Limits”) shall apply to grants of such
Awards under this Plan:
 
(a) Options: The maximum aggregate number of Shares subject to Options granted
in any one Plan Year to any one Participant shall be one million (1,000,000), as
adjusted pursuant to Sections 4.4 and/or 17.2.
 
(b) SARs: The maximum aggregate number of Shares subject to Stock Appreciation
Rights granted in any one Plan Year to any one Participant shall be one million
(1,000,000), as adjusted pursuant to Sections 4.4 and/or 17.2.
 
(c) Restricted Stock or Restricted Stock Units: The maximum aggregate Awards of
Restricted Stock or Restricted Stock Units in any one Plan Year to any one
Participant shall be five hundred thousand (500,000) Shares, as adjusted
pursuant to Sections 4.4 and/or 17.2.
 
(d) Performance Units or Performance Shares: The maximum aggregate Awards of
Performance Units or Performance Shares that a Participant may receive in any
one Plan Year shall be five hundred thousand (500,000) Shares], as adjusted
pursuant to Sections 4.4 and/or 17.2, or equal to the value of five hundred
thousand (500,000) Shares, as adjusted pursuant to Sections 4.4 and/or 17.2,
determined as of the date of vesting or payout, as applicable.
 
(e) Cash-Based Awards: The maximum aggregate amount awarded or credited with
respect to Cash-Based Awards to any one Participant in any one Plan Year may not
exceed the greater of the value of four million dollars ($4,000,000) or one
million (1,000,000) Shares, as adjusted pursuant to Sections 4.4 and/or 17.2,
determined as of the date of vesting or payout, as applicable.
 
(f) Other Stock-Based Awards: The maximum aggregate grants with respect to Other
Stock-Based Awards pursuant to Section 10.2 in any one Plan Year to any one
Participant shall be one million (1,000,000) Shares, as adjusted pursuant to
Sections 4.4 and/or 17.2.
 
 
8

 
4.4           Adjustments in Authorized Shares. In the event any
recapitalization, forward or reverse split, reorganization, merger,
consolidation, incorporation, spin-off, combination, repurchase, exchange of
Shares or other securities, dividend or distribution of Shares or other special
and nonrecurring dividend or distribution (other than cash dividends or
distributions), liquidation, dissolution, sale or purchase of assets or other
similar transactions or events, affects the Shares such that an adjustment is
determined by the Committee to be appropriate in order to prevent dilution or
enlargement of the rights of Grantees under the Plan, then the Committee shall
equitably adjust any or all of (i) the number and kind of securities deemed to
be available thereafter for grants of Awards under this Plan or under particular
forms of Awards, (ii) the number and kind of securities subject to outstanding
Awards, (iii) the Option Price or Grant Price applicable to outstanding Awards,
(iv) the Annual Award Limits or (v) other value determinations applicable to
outstanding Awards.
In addition, the Committee is authorized to make adjustments in the terms and
conditions of, and the criteria included in, outstanding Awards (including,
without limitation, acceleration of the expiration date of such Awards,
cancellation of such Awards in exchange for the intrinsic (i.e., in-the-money)
value, if any, of the vested portion thereof, substitution of outstanding Awards
using securities or other obligations of a successor or other entity,
modifications of performance goals, changes in the length of Performance
Periods, or payment of a bonus or dividend equivalent) in recognition of unusual
or nonrecurring events (including, without limitation, a Change in Control of
the Company, an event described in the preceding sentence, or a cash dividend or
distribution) affecting the Company or any subsidiary of the Company or the
financial statements of the Company or any subsidiary of the Company, or in
response to changes in applicable laws, regulations, or accounting principles.
Notwithstanding anything to the contrary in this Section 4.4, an adjustment to
an Option or SAR shall be made only to the extent such adjustment complies with
the requirements of Code Section 409A.
Subject to the provisions of Article 17 and notwithstanding anything else herein
to the contrary, without affecting the number of Shares reserved or available
hereunder, the Committee may authorize the issuance or assumption of benefits
under this Plan in connection with any merger, consolidation, acquisition of
property or stock, or reorganization upon such terms and conditions as it may
deem appropriate (including, but not limited to, a conversion of equity awards
into Awards under this Plan in a manner consistent with applicable accounting
standards, subject to compliance with the rules under Code Sections, 422 and
424, as and where applicable.
 
Article 5.                       Eligibility and Participation
 
5.1           Eligibility. Individuals eligible to participate in this Plan
include all Employees, Directors and Third Party Service Providers. An Employee
on “leave of absence” (as such term is defined in the Company’s employee
handbook, or, if no such definition exists, as otherwise defined by the
Committee in its direction) may be considered as still in the employ of the
Company, an Affiliate or Subsidiary for purposes of eligibility for
participation in the Plan, as well as continued vesting of Awards under the
Plan, if so determined by the Committee in its discretion.
 
5.2             Actual Participation. Subject to the provisions of this Plan,
the Committee may, from time to time in its sole discretion, select from the
individuals eligible to participate, those to whom Awards shall be granted.  
 
 
9

 
Article 6.                       Stock Options
 
6.1           Grant of Options. Subject to the terms and provisions of this
Plan, Options may be granted to Participants in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee, in its sole discretion, provided that ISOs may be granted only to
eligible Employees of the Company or of any parent or subsidiary corporation (as
permitted under Code Sections 422 and 424). An Employee who is employed by an
Affiliate and/or Subsidiary and is subject to Code Section 409A may only be
granted Options to the extent the Affiliate and/or Subsidiary is part of the
Company’s consolidated group for United States federal tax purposes.
 
6.2           Award Agreement. Each Option grant shall be evidenced by an Award
Agreement that shall specify the Option Price, the maximum duration of the
Option, the number of Shares to which the Option pertains, the conditions upon
which an Option shall become vested and exercisable, and such other provisions
as the Committee shall determine which are not inconsistent with the terms of
this Plan. The Award Agreement also shall specify whether the Option is intended
to be an ISO or an NQSO.
 
6.3           Option Price. The Option Price for each grant of an Option under
this Plan shall be determined by the Committee in its sole discretion and shall
be specified in the Award Agreement; provided, however, the Option Price on the
date of grant must be at least equal to one hundred percent (100%) of the FMV of
the Shares as determined on the date of grant; provided, further, however, that
the Option Price must be at least equal to one hundred and ten percent (110%) of
the FMV of a Share on the date of grant with respect to any ISO issued to a
Participant who, on the date of grant, owns (as defined in Code Section 424(d))
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of its subsidiary corporation (as
defined in Code Section 424(f)) (a “10% Shareholder”).
 
6.4           Term of Options. Each Option granted to a Participant shall expire
at such time as the Committee shall determine at the time of grant; provided,
however, no Option shall be exercisable later than the tenth (10th) anniversary
date of its grant; provided, further, however, that no ISO granted to a 10%
Shareholder shall be exercisable later than the day before the fifth (5th)
anniversary of its date of grant.”)
 
6.5           Exercise of Options. Options granted under this Article 6 shall be
exercisable at such times and be subject to such restrictions and conditions as
the Committee shall in each instance approve, which terms and restrictions need
not be the same for each grant or for each Participant. Notwithstanding anything
in this Plan to the contrary, to the extent that the aggregate FMV of the Shares
(determined as of the date of grant of the applicable ISO) with respect to which
ISOs are exercisable for the first time by a Participant during any calendar
year (under all plans of the Company and its subsidiary corporations (as defined
in Code Section 424(f)) exceeds $100,000, such Options shall be treated as
NQSOs.
 
Options granted under this Article 6 shall be exercised by the delivery of a
notice of exercise to the Company or an agent designated by the Company in a
form specified or accepted by the Committee setting forth the number of Shares
with respect to which the Option is to be exercised, accompanied by full payment
for the Shares, or by complying with any alternative exercise procedures the
Committee may authorize.
 
 
10

 
6.6           Payment. A condition of the issuance of the Shares as to which an
Option shall be exercised shall be the payment of the Option Price. The Option
Price of any Option shall be payable to the Company in full either: (a) in cash
or its equivalent; (b) by tendering (either by actual delivery or attestation)
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the Option Price (provided that the Committee may in its
discretion require the Shares that are tendered have been held by the
Participant for at certain period of time prior to their tender to satisfy the
Option Price if acquired under this Plan or any other compensation plan
maintained by the Company or purchased on the open market); (c) by a cashless
(broker-assisted) exercise; (d) by a combination of (a), (b), and/or (c); or (e)
any other method approved or accepted by the Committee in its sole discretion.
Unless otherwise determined by the Committee, all payments under all of the
methods indicated above shall be paid in United States dollars.
6.7           Restrictions on Shares. The Committee may impose such restrictions
on any Shares acquired pursuant to the exercise of an Option granted under this
Article 6 as it deems advisable, including, without limitation, minimum holding
period requirements, restrictions under applicable federal securities laws,
under the requirements of any stock exchange or market upon which such Shares
are then listed and/or traded, or under any blue sky or state securities laws as
may be applicable to such Shares.
6.8           Termination of Employment/Service. Each Participant’s Award
Agreement shall set forth the extent to which the Participant shall have the
right to exercise the Option following the Participant’s Termination. Such
provisions shall be determined in the sole discretion of the Committee, shall be
included in the Award Agreement entered into with each Participant, need not be
uniform among all Options issued pursuant to this Article 6, and may reflect
distinctions based on the reasons for Termination.
 
6.9           Notification of Disqualifying Disposition. If any Participant
shall make any disposition of Shares issued pursuant to the exercise of an ISO
under the circumstances described in Code Section 421(b) (relating to certain
disqualifying dispositions), such Participant shall notify the Company of such
disposition within ten (10) calendar days thereof.
Article 7.                       Stock Appreciation Rights
7.1           Grant of SARs. Subject to the terms and conditions of this Plan,
SARs may be granted to Participants at any time and from time to time as shall
be determined by the Committee. However, an Employee who is employed by an
Affiliate and/or Subsidiary and is subject to Code Section 409A may only be
granted SARs to the extent the Affiliate and/or the Subsidiary is part of the
Company’s consolidated group for United States federal tax purposes.
 
11

 
Subject to the terms and conditions of this Plan, the Committee shall have
complete discretion in determining the number of SARs granted to each
Participant and, consistent with the provisions of this Plan, in determining the
terms and conditions pertaining to such SARs.
The Grant Price for each grant of a SAR shall be determined by the Committee and
shall be specified in the Award Agreement; provided, however, the Grant Price on
the date of grant must be at least equal to one hundred percent (100%) of the
FMV of the Shares as determined on the date of grant.
7.2           SAR Agreement. Each SAR Award shall be evidenced by an Award
Agreement that shall specify the Grant Price, the term of the SAR, and such
other provisions as the Committee shall determine.
7.3           Term of SAR. The term of an SAR granted under this Plan shall be
determined by the Committee, in its sole discretion, and except as determined
otherwise by the Committee and specified in the SAR Award Agreement, no SAR
shall be exercisable later than the tenth (10th) anniversary date of its grant.
7.4           Exercise of SARs. SARs may be exercised upon whatever terms and
conditions the Committee, in its sole discretion, imposes.
7.5           Settlement of SAR. Upon the exercise of an SAR, a Participant
shall be entitled to receive payment from the Company in an amount determined by
multiplying:
(a) The excess of the Fair Market Value of a Share on the date of exercise over
the Grant Price; by
(b) The number of Shares with respect to which the SAR is exercised.
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, Shares, or any combination thereof, or in any other manner approved by the
Committee in its sole discretion. The Committee’s determination regarding the
form of SAR payout shall be set forth in the Award Agreement pertaining to the
grant of the SAR.
7.6           Termination of Employment/Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to exercise the
SAR following the Participant’s Termination. Such provisions shall be determined
in the sole discretion of the Committee, shall be included in the Award
Agreement entered into with Participants, need not be uniform among all SARs
issued pursuant to this Plan, and may reflect distinctions based on the reasons
for Termination.
7.7           Other Restrictions. The Committee may impose such restrictions on
Shares received upon exercise of a SAR granted pursuant to this Plan as it deems
advisable. These restrictions may include, but shall not be limited to, a
requirement that the Participant hold the Shares received upon exercise of an
SAR for a specified period of time.
 
 
12

 
Article 8.                       Restricted Stock and Restricted Stock Units
 
8.1           Grant of Restricted Stock or Restricted Stock Units. Subject to
the terms and provisions of this Plan, the Committee, at any time and from time
to time, may grant Shares of Restricted Stock and/or Restricted Stock Units to
Participants in such amounts as the Committee shall determine. Restricted Stock
Units shall be similar to Restricted Stock except that no Shares are actually
awarded to the Participant on the date of grant.
8.2           Restricted Stock or Restricted Stock Unit Agreement. Each
Restricted Stock and/or Restricted Stock Unit grant shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Shares of Restricted Stock or the number of Restricted Stock Units granted, and
such other provisions as the Committee shall determine.
8.3           Other Restrictions. The Committee may impose such conditions
and/or restrictions on Shares of Restricted Stock granted pursuant to this Plan
and Shares received upon settlement of a Restricted Stock Unit as it deems
advisable including, without limitation, a requirement that Participants pay a
stipulated purchase price for each Share of Restricted Stock or each Restricted
Stock Unit, restrictions based upon the achievement of specific performance
goals, time-based restrictions on vesting following the attainment of the
performance goals, time-based restrictions, and/or restrictions under applicable
laws or under the requirements of any stock exchange or market upon which such
Shares are listed or traded, or holding requirements or sale restrictions placed
on the Shares by the Company upon vesting of such Restricted Stock or Restricted
Stock Units.
To the extent deemed appropriate by the Committee, the Company may retain the
certificates representing Shares of Restricted Stock in the Company’s possession
until such time as all conditions and/or restrictions applicable to such Shares
have been satisfied or lapse.
Except as otherwise provided in this Article 8, Shares of Restricted Stock
covered by each Restricted Stock Award shall become freely transferable by the
Participant after all conditions and restrictions applicable to such Shares have
been satisfied or lapse (including satisfaction of any applicable tax
withholding obligations), and Restricted Stock Units shall be paid in cash,
Shares, or a combination of cash and Shares as the Committee, in its sole
discretion, shall determine.
8.4           Certificate Legend. In addition to any legends placed on
certificates pursuant to Section 8.3, each certificate representing Shares of
Restricted Stock granted pursuant to this Plan may bear a legend such as the
following or as otherwise determined by the Committee in its sole discretion:
“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Tenax Therapeutics, Inc. 2016 Stock Incentive Plan and a Restricted Stock
Agreement. Copies of such Plan and Agreement are on file at the offices of Tenax
Therapeutics, Inc., One Copley Parkway, Suite 490, Morrisville, North Carolina
27560.”
 
13

 
8.5           Voting Rights. Unless otherwise determined by the Committee and
set forth in a Participant’s Award Agreement, to the extent permitted or
required by law, as determined by the Committee, Participants holding Shares of
Restricted Stock granted hereunder may be granted the right to exercise full
voting rights with respect to those Shares during the Period of Restriction. A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.
8.6           Termination of Employment/Service. Each Award Agreement shall set
forth the extent to which the Participant shall have the right to retain
Restricted Stock and/or Restricted Stock Units following the Participant’s
Termination. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Shares of Restricted Stock or
Restricted Stock Units issued pursuant to this Plan, and may reflect
distinctions based on the reasons for Termination.
8.7           Section 83(b) Election. The Committee may provide in an Award
Agreement that the Award of Restricted Stock is conditioned upon the Participant
making or refraining from making an election with respect to the Award under
Code Section 83(b). If a Participant makes an election pursuant to Code Section
83(b) concerning a Restricted Stock Award, the Participant shall be required to
file promptly a copy of such election with the Company.
Article 9.                       Performance Units / Performance Shares
9.1           Grant of Performance Units / Performance Shares. Subject to the
terms and provisions of this Plan, the Committee, at any time and from time to
time, may grant Performance Units and/or Performance Shares to Participants in
such amounts and upon such terms as the Committee shall determine.
9.2           Value of Performance Units / Performance Shares. Each Performance
Unit shall have an initial value that is established by the Committee at the
time of grant. Each Performance Share shall have an initial value equal to the
Fair Market Value of a Share on the date of grant. The Committee shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Units/Performance
Shares that will be paid out to the Participant.
9.3           Earning of Performance Units / Performance Shares. Subject to the
terms of this Plan, after the applicable Performance Period has ended, the
holder of Performance Units/Performance Shares shall be entitled to receive
payout on the value and number of Performance Units/Performance Shares earned by
the Participant over the Performance Period, to be determined as a function of
the extent to which the corresponding performance goals have been achieved.
9.4           Form and Timing of Payment of Performance Units / Performance
Shares. Payment of earned Performance Units/Performance Shares shall be as
determined by the Committee and as evidenced in the Award Agreement. Subject
to the terms of this Plan, the Committee, in its sole discretion, may pay
earned Performance Units/Performance Shares in the form of cash or in Shares (or
in a combination thereof) equal to the value of the earned Performance
Units/Performance Shares at the close of the applicable Performance Period, or
as soon as practicable after the end of the Performance Period. Any Shares may
be granted subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.
 
14

 
9.5           Termination of Employment / Service. Each Award Agreement shall
set forth the extent to which the Participant shall have the right to retain
Performance Units and/or Performance Shares following the Participant’s
Termination. Such provisions shall be determined in the sole discretion of the
Committee, shall be included in the Award Agreement entered into with each
Participant, need not be uniform among all Awards of Performance Units or
Performance Shares issued pursuant to this Plan, and may reflect distinctions
based on the reasons for Termination.
Article 10.                                 Cash-Based Awards and Other
Stock-Based Awards
10.1           Grant of Cash-Based Awards. Subject to the terms and provisions
of the Plan, the Committee, at any time and from time to time, may grant
Cash-Based Awards to Participants in such amounts and upon such terms as the
Committee may determine.
10.2           Other Stock-Based Awards. The Committee may grant other types of
equity-based or equity-related Awards not otherwise described by the terms of
this Plan (including the grant or offer for sale of unrestricted Shares) in such
amounts and subject to such terms and conditions as the Committee shall
determine. Such Awards may involve the transfer of actual Shares to
Participants, or payment in cash or otherwise of amounts based on the value of
Shares, and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.
10.3           Value of Cash-Based and Other Stock-Based Awards. Each Cash-Based
Award shall specify a payment amount or payment range as determined by the
Committee. Each Other Stock-Based Award shall be expressed in terms of Shares or
units based on Shares, as determined by the Committee. The Committee may
establish performance goals in its discretion. If the Committee exercises its
discretion to establish performance goals, the number and/or value of Cash-Based
Awards or Other Stock-Based Awards that will be paid out to the Participant will
depend on the extent to which the performance goals are met.
10.4           Payment of Cash-Based Awards and Other Stock-Based Awards;
Restrictions on Shares. Payment, if any, with respect to a Cash-Based Award or
any Other Stock-Based Award shall be made in accordance with the terms of the
Award, in cash or Shares as the Committee determines. Any Shares issued pursuant
to this Article 10 shall be subject to the restrictions set forth in the Award
Agreement.
10.5           Termination of Employment / Service. The Committee shall
determine the extent to which the Participant shall have the right to receive
Cash-Based Awards or Other Stock-Based Awards following the Participant’s
Termination. Such provisions shall be determined in the sole discretion of the
Committee, such provisions may be included in an agreement entered into with
each Participant, but need not be uniform among all Awards of Cash-Based Awards
or Other Stock-Based Awards issued pursuant to the Plan, and may reflect
distinctions based on the reasons for Termination.

 
 
15

 
Article 11.                                 Transferability and Forfeiture of
Awards
11.1           Transfer Restrictions. Except as provided in Section 11.2 below,
during a Participant’s lifetime, his or her Awards shall be exercisable only by
the Participant or the Participant’s legal representative. Awards shall not be
transferable other than by will or the laws of descent and distribution; no
Awards shall be subject, in whole or in part, to attachment, execution, or levy
of any kind; and any purported transfer in violation hereof shall be null and
void. The Committee may establish such procedures as it deems appropriate for a
Participant to designate a beneficiary to whom any amounts payable or Shares
deliverable in the event of, or following, the Participant’s death, may be
provided.
11.2           Committee Action. The Committee may, in its discretion, determine
that notwithstanding Section 11.1, any or all Awards (other than ISOs) shall be
transferable to and exercisable by such transferees, and subject to such terms
and conditions, as the Committee may deem appropriate; provided, however, no
Award may be transferred for value (as defined in the General Instructions to
Form S-8).
11.3           Forfeiture of Awards. Notwithstanding anything else to the
contrary contained herein, the Committee in granting any Award shall have the
full power and authority to determine whether, to what extent and under what
circumstances such Award shall be forfeited, cancelled or suspended. Unless an
Award Agreement includes provisions expressly superseding the provisions of this
Section 11.3, the provisions of this Section 11.3 shall apply to all Awards. Any
such forfeiture shall be effected by the Company in such manner and to such
degree as the Committee, in its sole discretion, determines, and will in all
events (including as to the provisions of this Section 11.3) be subject to
applicable laws.
In order to effect a forfeiture under this Section 11.3, the Committee may
require that the Participant sell Shares received upon exercise or settlement of
an Award to the Company or to such other person as the Company may designate at
such price and on such other terms and conditions as the Committee in its sole
discretion may require. Further, as a condition of each Award, the Company shall
have, and each Participant shall be deemed to have given the Company, a proxy on
each Participant’s behalf, and each Participant shall be required and be deemed
to have agreed to execute any other documents necessary or appropriate to carry
out this Section 11.3.
 
Unless otherwise specified by the Committee, in addition to any vesting or other
forfeiture or repurchase conditions that may apply to an Award and Shares issued
pursuant to an Award, each Award granted under the Plan will be subject to the
following forfeiture conditions:
 
(a) Breach of a Restrictive Covenant. All outstanding Awards and Shares issued
pursuant to an Award held by an Participant will be forfeited in their entirety
(including as to any portion of an Award or Shares subject thereto that are
vested or as to which any repurchase or resale rights or forfeiture restrictions
in favor of the Company or its designee with respect to such Shares have
previously lapsed) if the Participant breaches any noncompetition,
confidentiality or other restrictive covenant that may apply to the Participant,
as determined by the Committee in its sole discretion; provided, that if a
Participant has sold Shares issued upon exercise or settlement of an Award
within six (6) months prior to the date on which the Participant would otherwise
have been required to forfeit such Shares or the Option under this subsection
(a) as a result of the Participant’s breach, then the Company will be entitled
to recover any and all profits realized by the Participant in connection with
such sale.
 
16

 
(b) Termination for Cause. All outstanding Awards and Shares issued pursuant to
an Award held by a Participant will be forfeited in their entirety (including as
to any portion of an Award or Shares subject thereto that are vested or as to
which any repurchase or resale rights or forfeiture restrictions in favor of the
Company or its designee have previously lapsed) if the Participant’s employment
or service is terminated by the Company for Cause; provided, however, that if a
Participant has sold Shares issued upon exercise or settlement of an Award
within six (6) months prior to the date on which the Participant would otherwise
have been required to forfeit such Shares under this subsection (b) as a result
of termination of the Participant’s employment or service for Cause, then the
Company will be entitled to recover any and all profits realized by the
Participant in connection with such sale; and provided further, that in the
event the Committee determines that it is necessary to establish whether grounds
exist for termination for Cause, the Award will be suspended during any period
required to conduct such determination, meaning that the vesting, exercisability
and/or lapse of restrictions otherwise applicable to the Award will be tolled
and if grounds for such termination are determined to exist, the forfeiture
specified by this subsection (b) will apply as of the date of suspension, and if
no such grounds are determined to exist, the Award will be reinstated on its
original terms.
 Article 12.                                 Performance Measures
12.1           Performance Measures. The performance goals upon which the
payment or vesting of an Award to a Covered Employee that is intended to qualify
as Performance-Based Compensation shall be limited to the following Performance
Measures:
(a)
Net earnings or net income (before or after taxes);
(b)
Earnings per share;
(c)
Net new business;
(d)
Net sales or revenue growth;
(e)
Net operating profit (including, but not limited to, operating income and
operating surplus);
(f)
Return measures (including, but not limited to, return on assets, capital,
invested capital, equity, sales, or revenue);
(g)
Cash flow (including, but not limited to, operating cash flow, free cash flow,
cash generation, cash flow return on equity, and cash flow return on
investment);
(h)
Earnings before or after taxes, interest, depreciation, and/or amortization;
(i)
Gross, contribution, or operating margins;
(j)
Share price (including, but not limited to, growth measures and total
shareholder return);
(k)
Expense targets;
 
17

 
(l)
Operating efficiency (including, but not limited to, productivity measurements);
(m)
Market share;
(n)
Working capital targets and change in working capital;
(o)
Economic value added or EVA® (net operating profit after tax minus the sum of
capital multiplied by the cost of capital); and
(p)
Segment income from operations and income from operations.
(q)
Commercial milestones
(r)
Clinical development milestones
(s)
Regulatory development milestones
 
Any Performance Measure(s) may be used to measure the performance of the
Company, Subsidiary, and/or Affiliate as a whole or any business unit of the
Company, Subsidiary, and/or Affiliate or any combination thereof, as the
Committee may deem appropriate, or any of the above Performance Measures as
compared to the performance of a group of comparator companies, or published or
special index that the Committee, in its sole discretion, deems appropriate, or
the Company may select Performance Measure (j) above as compared to various
stock market indices. The Committee also has the authority to provide for
accelerated vesting of any Award based on the achievement of performance goals
pursuant to the Performance Measures specified in this Article 12.
12.2           Evaluation of Performance. The Committee may provide in any such
Award that any evaluation of achievement of Performance Measures may include or
exclude any of the following events that occur during a Performance Period: (a)
asset write-downs, (b) litigation or claim judgments or settlements, (c) the
effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results, (d) any reorganization and restructuring
programs, (e) extraordinary nonrecurring items as described in Accounting
Principles Board Opinion No. 30 and/or in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
annual report to shareholders for the applicable year, (f) acquisitions or
divestitures, and (g) foreign exchange gains and losses; and (h) changes in
material liability estimates. To the extent such inclusions or exclusions affect
Awards to Covered Employees, they shall be prescribed in a form that meets the
requirements of Code Section 162(m) for deductibility.
12.3           Adjustment of Performance-Based Compensation. Awards that are
intended to qualify as Performance-Based Compensation may not be adjusted
upward. The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis, or any combination, based
on market, performance or service conditions, as the Committee determines.
12.4           Committee Discretion. In the event that applicable tax and/or
securities laws change to permit Committee discretion to alter the governing
Performance Measures without obtaining shareholder approval of such changes, the
Committee shall have sole discretion to make such changes without obtaining
shareholder approval. In addition, in the event that the Committee determines
that it is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 12.1.
 
 
18

 
Article 13.                                 Nonemployee Director Awards
The Board shall set the amount(s) and type(s) of equity awards that shall be
granted to all Nonemployee Directors on a periodic, nondiscriminatory basis
pursuant to the Plan, as well as any additional amount(s), if any, to be
awarded, also on a periodic, nondiscriminatory basis. Subject to the foregoing,
the Board shall grant such Awards to Nonemployee Directors, as it shall from
time to time determine.
Article 14.                                 Dividends and Dividend Equivalents
 
Any Participant selected by the Committee may be granted dividends or dividend
equivalents based on the dividends declared on Shares that are subject to any
Award, to be credited as of dividend payment dates, during the period between
the date the Award is granted and the date the Award is exercised, vests, or
expires, as determined by the Committee; provided, however, that dividends or
dividend equivalents credited with respect to performance-based Awards will be
subject to the same underlying performance-based vesting conditions as the
Awards and will not be subject to Committee discretion. The dividends or
dividend equivalents may be subject to any limitations and/or restrictions
determined by the Committee. Such dividend equivalents shall be converted to
cash or additional Shares by such formula and at such time and subject to such
limitations as may be determined by the Committee.
Article 15.                                 Change in Control of the Company
 
15.1                         Awards Assumed or Substituted in Connection with a
Change in Control. Unless otherwise expressly provided in an Award Agreement,
with respect to each outstanding Award that is assumed or substituted in
connection with a Change in Control of the Company, in the event that (1) a
Change in Control occurs and (2) the Participant’s employment or service is
involuntarily terminated by the Company, its successor or affiliate thereof
without Cause on or after the effective time of the Change in Control but prior
to eighteen (18) months following said Change in Control, then:
 
(a) Any and all Options and Stock Appreciation Rights granted hereunder shall
become exercisable, and shall remain exercisable in accordance with their terms;
(b)  Any restriction periods and restrictions imposed on all outstanding Awards
of Restricted Stock, Restricted Stock Units, or Other Stock-Based Awards shall
lapse and be settled as soon as reasonably practicable, but in no event later
than ten (10) days following such termination of employment. For each
Performance Share, Performance Unit or other performance-based Awards, all
Performance Measures, performance goals or similar performance-based vesting
criteria will be deemed achieved at one hundred percent (100%) of target levels
and all other terms and conditions will be deemed met as of the date of the
Participant’s termination of employment or service and the Award shall be
settled as soon as reasonably practicable but in no event later than ten (10)
days following termination of employment.
 
19

 
(c) For Plan purposes, an Award will be considered assumed if, following the
Change in Control, the Award confers the right to purchase or receive, for each
Share subject to the Award immediately prior to the Change in Control, the
consideration (whether stock, cash, or other securities or property) received in
the Change in Control by holders of Common Stock for each Share held on the
effective date of the transaction (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding Shares); provided, however, that if such consideration received
in the Change in Control is not solely common stock of the successor corporation
or its parent, the Committee may, with the consent of the successor corporation,
provide for the consideration to be received upon the exercise of an Option or
Stock Appreciation Right, for each Share subject to such Award, to be solely
common stock of the successor corporation or its parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
Change in Control.
(d) Awards shall be considered assumed or substituted if, upon the occurrence of
a Change in Control after which there will be a generally recognized U.S. public
market for (1) the Company’s Stock, (2) common stock for which the Company’s
Stock is exchanged, or (3) the common stock of a successor or acquirer entity
(such publicly traded stock, “Public Shares”), the then outstanding Awards are
assumed, exchanged or substituted for by a successor or acquirer entity such
that following the Change in Control, the Awards relate to such Public Shares
and, except as otherwise provided by this Section 15.1, remain subject to such
terms and conditions that were applicable to the Awards prior to the Change in
Control.
 
15.2               No Assumption or Substitution in Connection with Change in
Control. Unless otherwise expressly provided in an Award Agreement, with respect
to each outstanding Award that is not assumed or substituted in connection with
a Change in Control, then prior to the occurrence of a Change in Control:
 
(a) Any and all Options and Stock Appreciation Rights granted hereunder shall
vest in full and become immediately exercisable in accordance with their terms
and the Committee will notify the Participant in writing that the Options or
Stock Appreciation Rights will be exercisable for a period of time determined by
the Committee in the Committee’s sole discretion and the Option or Stock
Appreciation Right will terminate upon the expiration of said period; and
 
 
20

 
(b) Any restriction periods and restrictions imposed on all outstanding Awards
of Restricted Stock, Restricted Stock Units, Performance Shares, Performance
Units or Other Stock-Based Awards shall lapse and be settled as soon as
reasonably practicable, but in no event later than ten (10) days following the
Change in Control.
 
15.3           Cashout and Cancellation of Awards. Notwithstanding any other
provisions of the Plan, in the event that each outstanding Award is not assumed
or substituted in connection with a Change in Control and except as would
otherwise result in adverse tax consequences under Section 409A of the Code, the
Committee may, in its discretion, provide that each Award shall, immediately
upon the occurrence of a Change in Control, be cancelled in exchange for a
payment in cash or securities in an amount equal to (x) the excess if any of the
consideration paid per Share in the Change in Control over the exercise or
purchase price per Share subject to the Award multiplied by (y) the number of
Shares granted under the Award. Without limiting the generality of the
foregoing, in the event that the consideration paid per Share in the Change in
Control is lesser than or equal to the exercise price or purchase price per
Share subject to the Award, the Committee may, in its discretion, cancel such
Award without any consideration upon the occurrence of a Change in Control.
Article 16.                                 Rights of Participants
16.1           Employment / Service. Nothing in this Plan or an Award Agreement
shall interfere with or limit in any way the right of the Company, its
Affiliates, and/or its Subsidiaries to terminate any Participant’s employment or
service on the Board or to the Company at any time or for any reason not
prohibited by law, nor confer upon any Participant any right to continue his
employment or service as a Director or Third Party Service Provider for any
specified period of time.
Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company, its Affiliates, and/or its Subsidiaries
and, accordingly, subject to Articles 3 and 17, this Plan and the benefits
hereunder may be terminated at any time in the sole and exclusive discretion of
the Committee without giving rise to any liability on the part of the Company,
its Affiliates, and/or its Subsidiaries.
16.2           Participation. No individual shall have the right to be selected
to receive an Award under this Plan or, having been so selected, to be selected
to receive a future Award.
16.3           Rights as a Shareholder. Except as otherwise provided herein or
in any Award Agreement, a Participant shall have none of the rights of a
shareholder with respect to Shares covered by any Award until the Participant
becomes the record holder of such Shares.

 
Article 17.                                 Amendment, Modification, Suspension,
and Termination
 
 
21

 
17.1           Amendment, Modification, Suspension, and Termination. Subject to
Section 17.3, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate this Plan and any Award Agreement in whole
or in part; provided, however, that, without the prior approval of the Company’s
shareholders and except as provided in Section 4.4, (a) Options or SARs issued
under this Plan will not be repriced, replaced, or regranted through
cancellation, or by lowering the Option Price of a previously granted Option or
the Grant Price of a previously granted SAR, and (b) no payment shall be made to
cancel an Option or SAR when the Option Price or Grant Price, as the case may
be, exceeds the Fair Market Value. No material amendment of this Plan shall be
made without shareholder approval if shareholder approval is required by law,
regulation, or stock exchange rule.
 
17.2           Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee may make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4.4 hereof) affecting the Company or the financial statements of the
Company or of changes in applicable laws, regulations, or accounting principles,
whenever the Committee determines that such adjustments are appropriate in order
to prevent unintended dilution or enlargement of the benefits or potential
benefits intended to be made available under this Plan. The determination of the
Committee as to the foregoing adjustments, if any, shall be conclusive and
binding on Participants under this Plan.
 
17.3           Awards Previously Granted. Notwithstanding any other provision of
this Plan to the contrary (other than Section 17.4), no termination, amendment,
suspension, or modification of this Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under this Plan, without
the written consent of the Participant holding such Award.
 
17.4           Amendment to Conform to Law. Notwithstanding any other provision
of this Plan to the contrary, the Board may amend the Plan or an Award
Agreement, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or an Award Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Code Section 409A), and to the administrative regulations
and rulings promulgated thereunder. By accepting an Award under this Plan, each
Participant agrees to any amendment made pursuant to this Section 17.4 to any
Award granted under the Plan without further consideration or action.
Article 18.                                 Withholding
18.1           Tax Withholding. The Company shall have the power and the right
to deduct or withhold, or require a Participant to remit to the Company, the
minimum statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this Plan.
18.2           Share Withholding. With respect to withholding required upon the
exercise of Options or SARs, upon the lapse of restrictions on Restricted Stock
and Restricted Stock Units, or upon the achievement of performance goals related
to Performance Shares, or any other taxable event arising as a result of an
Award granted hereunder, a Participant may elect, subject to the approval of the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold Shares having a Fair Market Value on the date the
tax is to be determined equal to the minimum statutory total tax that could be
imposed on the transaction. All such elections shall be irrevocable, made in
writing, and signed by the Participant, and shall be subject to any restrictions
or limitations that the Committee, in its sole discretion, deems appropriate.
 
22

 
Article 19.                                 Successors
All obligations of the Company under this Plan with respect to Awards granted
hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
Article 20.                                 General Provisions
20.1           Legend. The certificates for Shares may include any legend that
the Committee deems appropriate to reflect any restrictions on transfer of such
Shares.
20.2           Gender and Number. Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine, the
plural shall include the singular, and the singular shall include the plural.
20.3           Severability. In the event any provision of this Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
20.4           Requirements of Law. The granting of Awards and the issuance of
Shares under this Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or stock
exchange as may be required.
20.5           Delivery of Title. The Company shall have no obligation to issue
or deliver evidence of title for Shares issued under this Plan prior to:
(a) Obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and
(b) Completion of any registration or other qualification of the Shares under
any applicable national or foreign law or ruling of any governmental body that
the Company determines to be necessary or advisable.
20.6           Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
 
23

 
20.7           Investment Representations. The Committee may require any
individual receiving Shares pursuant to an Award under this Plan to represent
and warrant in writing that the individual is acquiring the Shares for
investment and without any present intention to sell or distribute such Shares.
20.8           Employees Based Outside of the United States. Notwithstanding any
provision of this Plan to the contrary, in order to comply with the laws in
other countries in which the Company, its Affiliates, and/or its Subsidiaries
operate or have Employees, Directors or Third Party Service Providers, the
Committee, in its sole discretion, shall have the power and authority to:
(a) Determine which Affiliates and Subsidiaries shall be covered by this Plan.
(b) Determine which Employees, Directors or Third Party Service Providers
outside the United States are eligible to participate in this Plan.
(c) Modify the terms and conditions of any Award granted to Employees, Directors
or Third Party Service Providers outside the United States to comply with
applicable foreign laws.
(d)           Establish subplans and modify exercise procedures and other terms
and procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 20.8 by the Committee shall be attached to this Plan document as
appendices.
(e)           Take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local government
regulatory exemptions or approvals.
Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted that would violate applicable law.
20.9           State Securities Laws. Notwithstanding any provision of this Plan
to the contrary, the Committee, in its sole discretion, shall have the power and
authority to modify the terms and conditions of any Award granted to Employees,
Directors or Third Party Service Providers who reside in one or more individual
states to the extent necessary or desirable under applicable state securities
laws. Any modifications to Plan terms and procedures established under this
Section 20.9 by the Committee shall be attached to this Plan document as
appendices.
20.10                      Uncertificated Shares. To the extent that this Plan
provides for issuance of certificates to reflect the transfer of Shares and the
Shares are Publicly Traded, the transfer of such Shares may be effected on a
noncertificated basis, to the extent not prohibited by applicable law or the
rules of any stock exchange.
20.11                      Unfunded Plan. Participants shall have no right,
title, or interest whatsoever in or to any investments that the Company and/or
its Subsidiaries and/or its Affiliates may make to aid it in meeting its
obligations under this Plan. Nothing contained in this Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and any Participant,
beneficiary, legal representative, or any other individual. To the extent that
any individual acquires a right to receive payments from the Company, its
Subsidiaries, and/or its Affiliates under this Plan, such right shall be no
greater than the right of an unsecured general creditor of the Company, a
Subsidiary, or an Affiliate, as the case may be. All payments to be made
hereunder shall be paid from the general funds of the Company, a Subsidiary, or
an Affiliate, as the case may be, and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in this Plan.
 
24

 
20.12                      No Fractional Shares. No fractional Shares shall be
issued or delivered pursuant to this Plan or any Award. The Committee shall
determine whether cash, Awards, or other property shall be issued or paid in
lieu of fractional Shares or whether such fractional Shares or any rights
thereto shall be forfeited or otherwise eliminated.
20.13                      Retirement and Welfare Plans. Neither Awards made
under this Plan nor Shares or cash paid pursuant to such Awards may be included
as “compensation” for purposes of computing the benefits payable to any
Participant under the Company’s or any Subsidiary’s or Affiliate’s retirement
plans (both qualified and nonqualified) or welfare benefit plans unless such
other plan expressly provides that such compensation shall be taken into account
in computing a Participant’s benefit.
20.14                      Deferred Compensation. Except for any deferral
feature build into an Award of Restricted Stock Units, no deferral of
compensation (as defined under Code Section 409A or guidance thereto) is
intended under this Plan. Notwithstanding this intent, if any Award would be
considered deferred compensation as defined under Code Section 409A, and if this
Plan fails to meet the requirements of Code Section 409A with respect to such
Award, then such Award shall be null and void. However, the Committee may permit
deferrals of compensation pursuant to the terms of a Participant’s Award
Agreement, a separate plan, or a subplan which meets the requirements of Code
Section 409A and any related guidance. Additionally, to the extent any Award is
subject to Code Section 409A, notwithstanding any provision herein to the
contrary, the Plan does not permit the acceleration of the time or schedule of
any distribution related to such Award, except as permitted by Code Section
409A, the regulations thereunder, and/or the Secretary of the United States
Treasury.
20.15                      Nonexclusivity of This Plan. The adoption of this
Plan shall not be construed as creating any limitations on the power of the
Board or Committee to adopt such other compensation arrangements as it may deem
desirable for any Participant.
20.16                      No Constraint on Corporate Action. Nothing in this
Plan shall be construed to: (a) limit, impair, or otherwise affect the Company’s
or a Subsidiary’s or an Affiliate’s right or power to make adjustments,
reclassifications, reorganizations, or changes of its capital or business
structure, or to merge or consolidate, or dissolve, liquidate, sell, or transfer
all or any part of its business or assets; or, (b) limit the right or power of
the Company or a Subsidiary or an Affiliate to take any action which such entity
deems to be necessary or appropriate.
20.17                      Governing Law. The Plan and each Award Agreement
shall be governed by the laws of the State of Delaware, excluding any conflicts
or choice of law rule or principle that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.
Unless otherwise provided in the Award Agreement, recipients of an Award under
this Plan are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of Delaware to resolve any and all issues that may arise
out of or relate to this Plan or any related Award Agreement.
 
25

 
20.18                      Indemnification. Subject to requirements of Delaware
law, each individual who is or shall have been a member of the Board, or a
committee appointed by the Board, or an officer of the Company to whom authority
was delegated in accordance with Article 3, shall be indemnified and held
harmless by the Company against and from any loss, cost, liability, or expense
that may be imposed upon or reasonably incurred by the Participant in connection
with or resulting from any claim, action, suit, or proceeding to which the
Participant may be a party or in which the Participant may be involved by reason
of any action taken or failure to act under this Plan and against and from any
and all amounts paid by the Participant in settlement thereof, with the
Company’s approval, or paid by the Participant in satisfaction of any judgment
in any such action, suit, or proceeding against the Participant, provided the
Participant shall give the Company an opportunity, at its own expense, to handle
and defend the same before the Participant undertakes to handle and defend it on
the Participant’s own behalf, unless such loss, cost, liability, or expense is a
result of the Participant’s own willful misconduct or except as expressly
provided by statute.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which such individuals may be entitled under the
Company’s Articles of Incorporation or Bylaws, as a matter of law, or otherwise,
or any power that the Company may have to indemnify them or hold them harmless.
20.19                      Recoupment. A Participant will be obligated to return
to the Company payments received with respect to Awards in the event of an
overpayment to the Participant of incentive compensation due to inaccurate
financial data, in accordance with any applicable Company clawback or recoupment
policy, as such policy may be amended and in effect from time to time, or as
otherwise required by law or applicable stock exchange listing standards,
including, without limitation Section 10D of the Securities Exchange Act of
1934, as amended. Each Participant, by accepting an Award pursuant to the Plan,
agrees to return the full amount required under this Section 20.19 at such time
and in such manner as the Committee shall determine in its sole discretion and
consistent with applicable law.
 
 
 26





